Citation Nr: 0830887	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  01-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1972 to March 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in New Orleans, 
Louisiana, which denied the above claim.

This matter was previously before the Board in October 2002 
and September 2003 at which time the Board remanded the case 
for additional development.  This matter was then returned to 
the Board in October 2005 at which time the Board denied the 
veteran's claim.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
memorandum decision dated in February 2008, the Court vacated 
the October 2005 Board decision in part and remanded the 
matter for further proceedings.  The case is now returned to 
the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the veteran's claims at 
this time would be premature.  Pursuant to the February 2008 
memorandum decision, and upon preliminary review of the 
record, further development is required.

The veteran asserts that he has an acquired psychiatric 
disorder that began during his 1972 to 1974 active duty 
service.  In support, lay statements from the veteran's 
mother and brother detail various harassment and 
discriminatory practices that the veteran asserts that he was 
subjected to both during and after service and describe how 
these actions adversely affected the veteran.

In June 2004, the veteran was afforded a VA psychiatric 
examination.  The examiner opined that although there was no 
treatment for any psychiatric disorder in service, it was at 
least as likely as not that he may have had the same paranoid 
ideation while he was in the Navy as that which he was 
currently experiencing.  

In the October 2005 decision, the Board determined that the 
June 2004 VA examiner's opinion was not probative because of 
the examiner's use of the word "may," which rendered the 
opinion speculative.  Although the Court agreed that the June 
2004 opinion was "vague," citing Barr v. Nicholson, 21 Vet. 
App. 307, 311 (2007), it held that Board was required to 
afford the veteran another VA examination.  As such, the 
Board has no discretion and must remand this case to comply 
with the Court's order.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the veteran a 
VA psychiatric examination to ascertain 
the extent, nature, and etiology of his 
asserted psychiatric disorder.  The entire 
claims file must be made available and 
reviewed by the examiner.  A discussion of 
the veteran's documented medical history 
and assertions should also be included.  
All appropriate tests or studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should state if the veteran 
had a psychiatric disorder in service and 
if he currently has a psychiatric 
disorder.  If the veteran has a current 
psychiatric disorder, the examiner should 
opine as to whether the disorder found on 
examination was incurred in or aggravated 
by service.  In doing so, the examiner 
must acknowledge and discuss the findings 
and conclusions set forth in the June 2004 
VA examination report and the lay evidence 
in the claims folder.  A complete 
rationale for any opinion expressed should 
be provided in a legible report.  

2.  The RO/AMC should then readjudicate 
the appeal.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

